DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021, has been entered.
Claims 22-37 are currently pending in the application.  Claims 1-9 and 12-21 have been cancelled.  All previous rejections of claims 1-9 and 12-21 have been withdrawn in view of the cancellation of claims 1-9 and 12-21.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 22 and 32 claim flavor compositions comprising from about 0.01% to 5.0%, and 0.01% to 0.01%, of various mint oils.  Dependent claims 26-31 and 36-37 include these flavor compositions in consumer products.  However, the specification and claims as originally filed teach that it is the consumer products, not the flavor composition itself, that include 0.01% to 5.0% of the mint oils.  Therefore, applicant is not considered to have support for a flavor composition having an amount of mint oils as claimed that is subsequently included in consumer products.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 claims the flavor composition comprises from about 0.01% to about 0.01% julep mint oil.  Given that the endpoints of this range are the same, it is unclear how much julep mint oil the composition is to comprise.  As all of the ranges found in the specification with a lower limit of 0.01% have an upper limit of 5.0%, the composition will be considered to claim about 0.01% to about 5.0% julep mint oil by weight of the composition.
Claims 33-37 are included in the rejection as they depend from claim 32.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 22, 24, 26, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2004/0141927; cited on PTO-892 mailed March 13, 2019) in view of Colonial Creek Farm 1 (Mint. 2013. Downloaded March 5, 2019, from https://web.archive.org/web/20130621070733/http://www.colonialcreekfarm.com/Mint_c_44.html).
Regarding claim 22, Johnson et al. teach a chewing gum comprising about 0.2% to about 5% flavoring by weight, where the flavoring can comprise peppermint oil, spearmint oil, other mint oils and mixtures thereof.   The flavoring agents are taught to be combined in “any sensorially acceptable fashion” [0040].  However, Johnson et al. are silent as to the mint flavor oils being lavender mint.
Colonial Creek Farm 1 teaches a variety of mint plants, including peppermint, and lavender mint.
Therefore, where Johnson et al. teach flavoring compositions comprising mixtures of peppermint oil, spearmint oil and “other mint oils” in an amount as claimed, and where lavender mint was a known mint variety, as taught by Colonial Creek Farm 1, it would have been obvious to have included a lavender mint oil in combination with a peppermint oil in the composition of Johnson et al. where the flavor profile of lavender mint was desired.  This would have required no more than routine experimentation, as 
Regarding the amount of mint oils, Johnson et al. teach a weight % for total flavor falling within the claimed range, as set forth above.  As the chewing gum may comprise a mixture of mint oils for a total of up to 5% by weight, it would have been obvious to have provided the combination of mint oils in amount consistent with the amounts reported in the prior art.  One of ordinary skill would have been able to determine, through no more than routine experimentation, the amount of mint oils to include in order to impart the desired flavor attributes to the resultant composition.
Regarding claim 24, Johnson et al. teach chewing gum comprising a mixture of mint oils as set forth above.  The chewing gum also comprises a cooling agent, including WS-3 (N-ethyl-p-menthane-3-carboxamide) and N-2,3-trimethyl-2-isopropylbutanamide (WS-23) [0012].  The amount of cooling agent in the composition is taught to be about 1% by weight of the chewing gum product [0022], falling within the claimed ranges.
Regarding claims 26 and 28, Johnson et al. teach the cooling compositions in consumer products including chewing gum, confectioneries and dentifrice [0006-0009].
Regarding claim 30, the composition comprises a sweetener [0038].
Regarding claim 31, Johnson et al. further teach fruit flavors for inclusion in their compositions [0040].
Therefore, it would have been obvious to have included a fruit flavor in combination with the mint oil and cooling agent in the composition where the .

Claims 23, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2004/0141927; cited on PTO-892 mailed March 13, 2019) in view of Colonial Creek Farm 1 (Mint. 2013. Downloaded March 5, 2019, from https://web.archive.org/web/20130621070733/http://www.colonialcreekfarm.com/Mint_c_44.html) as applied to claim 22 above, and in further view of Kawasaki (JP 2004-18431; machine translation included, spot translation of Table 1 provided by USPTO translator).
Modified Johnson et al. teaches a flavor composition as detailed above with regard to claim 22.  Modified Johnson et al. is silent as to the composition further comprising a ginger mint oil in an amount as claimed.
Kawasaki teaches ginger mint oil included in flavor compositions in combination with other mint oils.  Sample 7, for example, comprises 0.80% peppermint oil and 0.09 % ginger mint oil.
Therefore, where Johnson et al. teach flavoring compositions comprising mixtures of peppermint oil, spearmint oil and “other mint oils” in an amount as claimed, and where ginger mint oil was known to be included in oral products, as taught by Kawasaki, it would have been obvious to have included a ginger mint oil in the 
Regarding claim 25, Johnson et al. teach chewing gum comprising a mixture of mint oils as set forth above.  The chewing gum also comprises a cooling agent, including WS-3 (N-ethyl-p-menthane-3-carboxamide) and N-2,3-trimethyl-2-isopropylbutanamide (WS-23) [0012].  The amount of cooling agent in the composition is taught to be about 1% by weight of the chewing gum product [0022], falling within the claimed ranges.
Regarding claims 27 and 29, Johnson et al. teach the cooling compositions in consumer products including chewing gum, confectioneries and dentifrice [0006-0009].

Claims 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2004/0141927; cited on PTO-892 mailed March 13, 2019) in view of Pantry Garden Herbs (“Mint varieties.” 2013. Downloaded March 5, 2019, from https://web.archive.org/web/20130522002204/http://pantrygardenherbs.com/?page_id=761) and Long (Jim Long’s Garden-Macho Mint. 2010. Downloaded January 23, 2019, from http://jimlongsgarden.blogspot.com/2010/03/theres-new-mint-on-world-market-this.html).
Regarding claims 32, 33, 36 and 37 Johnson et al. teach a chewing gum comprising about 0.2% to about 5% flavoring by weight, where the flavoring can comprise peppermint oil, spearmint oil, other mint oils and mixtures thereof.   The flavoring agents are taught to be combined in “any sensorially acceptable fashion” [0040].  However, Johnson et al. are silent as to the mint flavor oils being julep mint or macho mint in combination with peppermint oil.
Pantry Garden Herbs teaches a variety of mint plants, including peppermint, spearmint and julep mint.  Long teaches macho mint as a mint variety having a “strong, deliciously refreshing mint flavor.”
Therefore, where Johnson et al. teach flavoring compositions comprising mixtures of peppermint oil, spearmint oil and “other mint oils” in an amount as claimed, and where julep mint was a known mint variety, as taught by Pantry Garden Herbs, and Macho Mint was a known mint variety as taught by Jim Long, it would have been obvious to have included a julep mint oil and a macho mint oil in the composition of Johnson et al. in combination with a peppermint oil where the additional flavor profile of julep mint and macho mint was desired.  This would have required no more than routine experimentation, as Johnson et al. allow for the inclusion of virtually any desired mint flavor to provide the desired sensory attributes, and would have been expected to provide the predictable result of a composition flavored with julep mint and macho mint in combination with peppermint.
Regarding the amount of mint oils, Johnson et al. teach a weight % for total flavor falling within the claimed range, as set forth above.  As the chewing gum may comprise a mixture of mint oils for a total of up to 5% by weight, it would have been obvious to 
Further regarding claims 34 and 35, Johnson et al. teach chewing gum comprising a mixture of mint oils as set forth above.  The chewing gum also comprises a cooling agent, including WS-3 (N-ethyl-p-menthane-3-carboxamide) and N-2,3-trimethyl-2-isopropylbutanamide (WS-23) [0012].  The amount of cooling agent in the composition is taught to be about 1% by weight of the chewing gum product [0022], falling within the claimed ranges.

Response to Arguments

Applicant's arguments filed May 3, 2021, have been fully considered.  To the extent they apply to the new rejections necessitated by applicant’s claim amendments, they are not persuasive.
Applicant points to data in the specification showing “unexpected” results with regard to breath freshening from different mint oil combinations (Remarks, p. 6).
This argument is unpersuasive.  As stated above, where the prior art generally teaches the genus of mint oils for inclusion in chewing gums, to have selected any species of mint oil is considered to be obvious in the absence of convincing evidence that the claimed species provides an unexpected result.  Applicant’s data does show differences in the flavor profiles of the different compositions.  However, these differences are not considered to be unexpected where the different mint oils would be 
Applicant argues that the generic teaching of Johnson falls short of providing guidance for a person of ordinary skill to choose one of the specifically claimed mint cultivar oils (Remarks, pp. 7-9).
This argument is not persuasive.  Where the prior art generally teaches the genus of mint oils for inclusion in chewing gums, to have selected any species of mint oil is considered to be obvious in the absence of convincing evidence that the claimed species provides an unexpected result.  While applicant does provide data showing slight differences in the flavor profiles of the different compositions, these differences are not considered to be unexpected where the different mint oils would be expected to provide different results.
Ultimately, it remains that combining mint oils as claimed would have been obvious to, and well within the abilities of, one of ordinary skill in the art as it was well known to combine mint oils in edible compositions prior to the instant invention in order to affect the mint taste profile.  Where applicant is using amounts of the mint oils consistent with amounts reported in the prior art, while different combinations of mint oils may provide different taste profiles, these differences are not considered to be convincing evidence of unexpected results to overcome the applied prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791